           Case 1:17-cr-00611-AT Document 686 Filed 10/02/20 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: __________________
                                                                  DATE FILED: _10/2/2020____

              -against-
                                                                               17 Cr. 611-2 (AT)
JOEY COLON,
                                                                                    ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       Defendant, Joey Colon, having been sentenced on April 13, 2020, ECF No. 661, the Court
concludes that there is no compelling reason to maintain the filings in this action under seal.
Accordingly, it is ORDERED that the docket in this action be UNSEALED.

       The Clerk of Court is directed to unseal any sealed submissions filed in case number 17 Cr.
611-2, United States v. Joey Colon, with the exception of the Presentence Report at ECF No. 655.

       SO ORDERED.

Dated: October 2, 2020
       New York, New York
